536 U.S. 918
MODDENv.TEXAS.
No. 01A954 (01-10635).
Supreme Court of the United States.
June 11, 2002.

1
Ct. Crim. App. Tex. Application for stay of execution of sentence of death, presented to JUSTICE SCALIA, and by him referred to the Court, granted pending disposition of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall terminate upon the issuance of the mandate of this Court. THE CHIEF JUSTICE, JUSTICE SCALIA, and JUSTICE THOMAS would deny the application for stay of execution.